DISMISSED; Opinion Filed April 13, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00101-CV

             IN THE INTEREST OF K.A. AND K.A., CHILDREN

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 85583

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Reichek
                       Opinion by Justice Partida-Kipness
      The clerk’s record in this case is past due. By order dated February 27, 2020,

we granted the Hunt County District Clerk’s request for an extension of time to file

the clerk’s record and ordered appellant to provide the Court with written

verification he had paid for or made arrangements to pay for the clerk’s record or

was entitled to proceed without payment of costs within ten days. We cautioned

appellant that failure to comply with the Court’s request would result in the dismissal

of this appeal without further notice. To date, appellant has not provided the required

documentation nor has the clerk’s record been filed.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).




                                         /Robbie Partida-Kipness/
                                         ROBBIE PARTIDA-KIPNESS
                                         JUSTICE

200101F.P05




                                       –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF K.A. AND                  On Appeal from the 354th Judicial
K.A., CHILDREN                               District Court, Hunt County, Texas
                                             Trial Court Cause No. 85583.
No. 05-20-00101-CV                           Opinion delivered by Justice Partida-
                                             Kipness. Justices Myers and Reichek
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 13th day of April, 2020.




                                       –3–